                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 18-cv-05895-VC (PR)
                 Petitioner,
                                                     ORDER OF DISMISSAL WITH
           v.                                        PREJUDICE
  ELIA M. ORTEZ, et al.,
                 Respondents.



       Petitioner Steven Wayne Bonilla is a state prisoner who has filed a document labelled

“Void Judgment, Fraud Upon the Court,” that the Clerk has designated as a pro se petition for a

writ of mandamus. The petition is against three state court judges about Bonilla’s underlying

criminal case. Bonilla has been disqualified from proceeding in forma pauperis under 28 U.S.C.

§ 1915(g) unless he is “under imminent danger of serious physical injury” at the time he filed his

complaint. 28 U.S.C. 1915(g); In re Steven Bonilla, No. C 11-3180 CW (PR); Bonilla v.
Dawson, No. C 13-0951 CW (PR).

       The allegations in this complaint do not show that Bonilla was in imminent danger at the

time of filing. Therefore, he may not proceed in forma pauperis. Furthermore, he may not

proceed even if he pays the filing fee because this court lacks jurisdiction to issue a writ of

mandamus. See 28 U.S.C. § 1361. Section 1361 provides, “[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.” This Court

cannot issue an order to the state court judges because they are not officers, employees or
agencies of the United States.
       Furthermore, the relief Plaintiff seeks pertains to his ongoing attempts to invalidate his

state criminal conviction. Therefore, such claims, if raised, must be brought by Bonilla’s counsel

in his pending federal habeas corpus action, Bonilla v. Ayers, No. C 08-0471 YGR (PR).

       This is not a case in which the undersigned judge’s impartiality might be reasonably

questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

reason to recuse himself or herself, judge has a duty to sit in judgment in all cases assigned to

that judge).

       Accordingly, this action is dismissed with prejudice because amendment would be futile.

The Clerk shall close the case. The Clerk shall return, without filing, any further documents

Bonilla submits after this case is closed.



       IT IS SO ORDERED.

Dated: October 15, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
